Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 02, 2020

The Court of Appeals hereby passes the following order:

A21A0665. JOHN THOMPSON v. THE STATE.

      John Thompson was convicted in 1998 of child molestation, rape, obstruction
of a law enforcement officer, and possession of a knife during the commission of a
felony. Thompson has already challenged his conviction and sentence by direct
appeals to this Court, and the judgment was affirmed in each instance. Thompson v.
State, 241 Ga. App. 295 (526 SE2d 434) (1999); Thompson v. State, 269 Ga. App. 77
(603 SE2d 684) (2004); Thompson v. State, 279 Ga. App. 657 (632 SE2d 407)
(2006).1 In June 2020, Thompson filed a motion for out-of-time appeal, which the
trial court denied. Thompson filed both an application for discretionary appeal and
a notice of appeal from that ruling. This Court denied the application for discretionary
appeal. See Case No. A20D0429 (denied July 22, 2020). We, therefore, lack
jurisdiction over this direct appeal.
      This Court’s denial of Thompson’s discretionary application constituted a
decision on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App.
666, 670 (4) (745 SE2d 846) (2013) (“[W]hen this Court examines a request for a

      1
        Thompson has filed many other motions in the trial court seeking to challenge
his conviction, which have all been denied. Thompson’s appeals of those orders have
all been affirmed, denied, or dismissed by this Court. See Case Nos. A01D0066
(denied Nov. 8, 2000); A02D0328 (denied May 29, 2002); A02A2117 (dismissed
July 16, 2002); A04D0081 (denied Oct. 31, 2003); A04A1082 (dismissed Feb. 12,
2004); A04A1083 (dismissed Feb. 12, 2004); A04A1085 (dismissed Feb. 12, 2004);
A04A1084 (affirmed Aug. 11, 2004); A04A2317 (dismissed Aug. 12, 2004);
A05A0850 (dismissed Jan. 19, 2005); A08A2225 (dismissed July 23, 2008);
A11A2415 (dismissed Sept. 16, 2011).
discretionary appeal, it acts in an error-correcting mode such that a denial of the
application is on the merits, and the order denying the application is res judicata with
respect to the substance of the requested review.”) Thus, the doctrine of res judicata
bars this direct appeal from the same order. See Northwest Social & Civic Club v.
Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App.
258, 261 (1) (649 SE2d 313) (2007). This direct appeal is hereby DISMISSED for
lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/02/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.